                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


WILLIAM N. LUCY,                          :
AIS 204880,
                                          :
       Petitioner,
                                          :
vs.                                              CA 18-0218-WS-MU
                                          :
WARDEN MARY COOKS,
                                          :
       Respondent.


                                         ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the recommendation

to which objection is made, the report and recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(l)(B) and dated November 2, 2018, is ADOPTED as the

opinion of this Court.

       DONE this 29th day of November, 2018.


                            s/WILLIAM H. STEELE
                            UNITED STATES DISTRICT JUDGE
